DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 15, 16, 19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, the claim uses the phrase “such as” and lists possible materials for a core element rendering the claim indefinite.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 13, the claim refers to “the lower web part” without proper antecedent basis.  Independent claim 1 upon which claim 13 depends establishes a lower web mold part which is a mold and establishes a web body 
Additionally with regards to claim 13, the claim recites “e.g. substantially web shaped” rendering the claim indefinite as it is unclear if a wedge shape is positively required by the claim.
With regards to claims 15 and 16, the claims use the phrase “advantageously” rendering the claims indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention.
With regards to claim 19, the claim refers to “the recess” without proper antecedent basis.  The term “the recess” is established in claim 18 while claim 19 has been amended to depend upon claim 14.
With regards to claim 21, the claim is directed towards a mold system (apparatus claims) and sets forth two backing plates according to claim 13 which is directed towards a method of manufacturing a shear web.  While the method of claims 1 and 13 establishes two backing plates it is unclear if the claim is intended to incorporate all of the limitations of the method of claims 1 and 13 or only the limitations related to structural elements of the backing plates established in claims 1 and 13.
Claims 22-25 depend upon claim 21 and are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sekido et al. (Pub No 2007/0182071).
With regards to claim 14, Sekido teaches a plate for shaping composite materials comprising an inner molding surface and an outer surface with a channel or groove extending between at least one outer surface and the inner surface for supplying resin through the channel or groove into a mold cavity (Fig. 1, 2A, 2B, ¶ 0181-0183).  
With regards to the limitation “for manufacturing a shear web according to the method of claim 1” this limitation is interpreted as an intended use of the 
With regards to claim 20, Sekido teaches that the plate comprises an inner molding surface and two opposing lateral surfaces (sides) with the groove extending throughout the inner molding surface between the two sides (the groove is in the middle in the Figures).

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gohier et al. (Pub No 2012/0289109).
With regards to claim 26, Gohier teaches a method for manufacturing an elongated composite part comprising a central flat portion or web body and a foot flange at either end (Fig. 2) interpreted to read upon the term “shear web”.  With regards to the limitation that the shear web is “for a wind turbine blade” this limitation in the preamble is interpreted as an intended use of the manufactured shear web.  The body of claim 1 sets forth all of the limitations of the claimed invention while no particular structural element results from the statement of intended use, and as such the preamble is not considered a limitation of significance to the claim construction.  Gohier teaches infusing resin into a mold cavity such that resin flows from a region forming the first and second web foot flange towards a region forming the web body of the shear web (Fig. 2, E represents resin infusion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was effectively filed.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 5-17, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (WO 2016/066207 A1, published May 6 2016 and filed October 30 2014, interpreted as available prior art under 102(a)(1) and (a)(2)) in view of Gohier et al. (Pub No 2012/0289109) and Sekido et al. (Pub No 2007/0182071).
With regards to claims 1, 14, 21 and 26, Pedersen teaches a method of manufacturing a shear web for a wind turbine blade (Abstract) in which the shear web has a web body, a first foot flange at a first end and a second foot flange at a second end of the body (pg 3 ln 20-24).  Pedersen teaches providing an elongated lower web mold part (610) having a molding surface with a central portion that is substantially flat, a first downwardly extending molding surface portion at a first end and a second downwardly extending molding surface at a second end (Fig. 10).  Pedersen teaches arranging one or more fiber layers (640) on top of the elongated web body mold part and at least partly covering the first downwardly extending mold part, the central portion and the second downwardly extending mold part (Fig. 10, pg 18 ln 6-12).  Pedersen teaches arranging a first backing plate (660) opposite the first downwardly extending molding surface portion and arranging a second backing plate (662) opposite the second downwardly extending molding portion to create a cavity between the first and second backing plates and the lower web mold part in which fiber materials (640) are laid (Fig. 10).  Pedersen teaches supplying resin to the mold cavity (pg 
In a similar field of endeavor, Gohier teaches a method of forming a part comprising a substantially flat central body portion and a downwardly extending flanged foot at opposite ends (Fig. 2) through the use of assembly of a plurality of mold components (3, 4) to form a cavity into which a fiber material (1) (¶ 0035) is placed, covering the assembly with a vacuum bag (17), evacuating the cavity and introducing a resin (¶ 0038, identified by E in the figures), heating the resin to cure or polymerize the material (¶ 0039) and removing the component from the mold (¶ 0040).  Gohier teaches an advantageous method of resin infusion to ensure good degassing and a reduction in dry areas of the part following resin infusion (¶ 0043-0046) in which resin is infused through both opposite ends of the assembly from an outer surface of the mold portion adjacent both the flanged feet to the inner surface of the mold portion adjacent both flanged feet (Fig. 2) after which the resin will flow to the central body portion.  Similar to the backing plates opposing opposite flange feet of the component, Gohier teaches providing mold components backing opposite flange feet of the component through which 
While Gohier demonstrates that the resin should be introduced from an area of an outer surface of the foot flange mold to an inner surface of the foot flange mold (equating to the first and second backing plates of Pedersen), Gohier does not explicitly teach that the mold parts comprise a channel or groove themselves.  The cross-sectional view presented in Fig. 2 of Gohier is not interpreted as demonstrating that the backing plate elements themselves necessarily have a channel or groove, but rather that resin is clearly introduced in the area of the base of the foot of each side.  Pedersen as discussed in the rejection above teaches the use of plate shaped outer mold elements or backing plates.  As demonstrated in Sekido it was known in the art of resin transfer molding to provide a groove (15) in a plate shaped molding die from an outer edge to a central portion to accommodate resin injection in a resin transfer molding method (Abstract, Fig. 2A, 2B, ¶ 0181-0183).  It would have been 
With regards to claims 2, 20 and 24, as discussed in the rejection of claim 1 above the resin introduction passes from an exterior of the mold to an interior through a passage and as was known in light of Sekido applied above involves the use of a groove along an interior surface of a mold element between the edges of the mold element such as in the middle of the mold element.
With regard to claim 5, Pedersen teaches that the component is I-shaped (Abstract).
With regards to claims 6 and 25, Pedersen teaches that the downwardly extending mold surfaces may comprise a ledge that forms part of the molding surface of the lower web mold part (pg 18 ln 35-pg 19 ln 2).
With regards to claim 7, Pedersen teaches that the first and second downwardly extending molding surface portions are diverging from the central portion (Fig. 10).
With regards to claim 8, Pedersen teaches arranging a core material on top of the initial layers of fiber material and arranging one or more fiber layers on 
With regards to claim 9, Pedersen teaches retaining one or more fiber layers against inner molding surfaces of the first and second backing plates (Fig. 10).
With regards to claim 10, Pedersen teaches the use of an upper web mold part (360) on top of the fiber layers having a molding surface with a central portion that is substantially flat, a first upwardly extending molding surface portion and a second upwardly extending molding surface portion at opposite ends (Fig. 7). 
With regards to claim 11, Pedersen teaches that the upwardly extending molding surfaces converge (Fig. 7).
With regards to claim 12, Pedersen teaches sealing the mold cavity with a vacuum bag (vacuum foil, pg 18 ln 27-33).
With regards to claim 13, Pedersen teaches incorporating wedge shaped inserts adjacent the lower web mold part (417, 418) as seen in Fig. 8 that provide a gradual transition from the central web body portion to the flanges.
With regards to claims 15-17, Pedersen in view of Sekido teaches including a channel in a mold plate to allow for resin injection.  Barring a showing of unexpected results the particular width and height of the groove would have been obvious to one of ordinary skill in the art including use of between 10-50 mm for width and 5-25 mm for height as such represents a mere change in size of the plate elements presenting a case of prima facie obviousness.
Claims 3, 4, 18, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (WO 2016/066207 A1, published May 6 2016 and filed October 30 2014, interpreted as available prior art under 102(a)(1) and (a)(2)) in view of Gohier et al. (Pub No 2012/0289109) and Sekido et al. (Pub No 2007/0182071) as applied to claims 1, 14 and 21 above, and further in view of Morrow (PN 5993184).
With regards to claims 3, 18 and 22, Pedersen in view of Gohier and Sekido as applied to claims 1, 14 and 21 above teaches a backing plate and a lower mold part which together form a cavity for a composite part which is subjected to resin transfer molding and curing in which as seen in Fig. 10 involves fastening the backing plate to the lower mold part.  Pedersen does not teach that the first or second backing plate comprises a recess for one or more magnets and a corresponding magnetic material in the lower mold part.
Morrow teaches an arrangement for fastening mold elements in a resin transfer molding assembly (Abstract, col 1 ln 12-44) in which opposing elements may be fastened by providing a magnet (24) in a recess in a first component that is positioned opposite a magnetic material (30) in a base element (Fig. 3, col 4 ln 14-22) which can be used in addition to other fastening elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use magnets in a recess of the backing plate with a corresponding magnetic material in the base of Pedersen either in the alternative to or in addition to the fastening means depicted in Fig. 10 as both Morrow and Pedersen relate to fastening an assembly for resin transfer molding and curing 
With regards to claims 4, 19 and 23, the particular location of the magnet represents a mere rearrangement of parts without altering the function of the element presenting a case of prima facie obviousness in the absence of new or unexpected results.


Claims 1, 2, 5-7, 9-17, 20, 21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (Pub No 2008/0072527) in view of Gohier et al. (Pub No 2012/0289109) and Heckrotte et al. (PN 3428289).
With regards to claims 1, 14, 21 and 26, Kondo teaches a method for producing a fiber reinforced composite structural component comprising a substantially flat central body portion and opposing flanged feet in the shape of an elongated I beam as seen in Figures 1 and 18.  The structural composite I-beam of Kondo is interpreted to read upon the term “shear web”.  With regards to the limitation that the shear web is “for a wind turbine blade” this limitation in the preamble is interpreted as an intended use of the manufactured shear web.  The body of claims 1, 21 or 26 sets forth all of the limitations of the claimed invention while no particular structural element results from the statement of intended use, and as such the preamble is not considered a limitation of significance to the claim construction.  Kondo teaches providing an elongated lower web mold part (7) having a molding surface with a central portion that is substantially flat, a first 
In a similar field of endeavor, Gohier teaches a method of forming a part comprising a substantially flat central body portion and a downwardly extending flanged foot at opposite ends (Fig. 2) through the use of assembly of a plurality of mold components (3, 4) to form a cavity into which a fiber material (1) (¶ 0035) is placed, covering the assembly with a vacuum bag (17), evacuating the cavity and introducing a resin (¶ 0038, identified by E in the figures), heating the resin to cure or polymerize the material (¶ 0039) and removing the component from the mold (¶ 0040).  In the alternative to utilizing a prepreg or wet composite, Gohier teaches an advantageous method of resin infusion in situ to ensure good degassing and a reduction in dry areas of the part following resin infusion (¶ 
While Gohier does not teach a specific structure for providing access from the exterior of the mold to the interior as Gohier only demonstrates a cross section in which a passage exists, Heckrotte teaches that it was known in the art at the time the invention was effectively filed to provide a channel (4) from an exterior surface of a mold component to a distribution channel (6) along the interior molding surface in order to allow resin to adequately flow and fill a cavity in a transfer molding operation (Fig. 1-4, col 2 ln 14-59).  It would have been 
With regards to claims 2, 20 and 24, Kondo teaches that the backing plate mold elements comprise two opposing lateral surfaces (any pair of opposing sides) and as taught by Heckrotte the channel or groove extends throughout the inner molding surface of the mold element which is between lateral sides not provided with a gate.
With regards to claim 5, Kondo teaches that the shear web is I shaped (Fig. 18).
With regards to claims 6 and 25, Kondo teaches that the downwardly extending mold surfaces of the lower mold part include ledges that form part of the molding surface (Fig. 17, 18).
With regards to claim 7, Kondo as seen in Fig. 15c teaches that the first and second downwardly extending surfaces diverge from a central longitudinal axis moving from right to left.
With regards to claim 9, Kondo teaches retaining the fiber layers against the inner molding surfaces of the first and second backing plates (Fig. 18).
With regards to claim 10, Kondo teaches further arranging an upper web mold part (6) on top of the fiber layers which comprises a substantially flat central portion and a first and second upwardly extending mold surface at first and second ends (Fig. 17).
With regards to claim 11, Kondo teaches that the first and second upwardly extending mold surfaces converge on a central longitudinal axis in a direction from left to right as seen in Fig. 15c.
With regards to claim 12, Kondo teaches sealing with a vacuum bag (94) (Fig. 17-18).
With regards to claim 13, Kondo teaches including inserts (1d) at ends of the lower web part to provide gradual transitions from the flat portion to the flange portion (Fig. 15e).
With regards to claims 15-17, Heckrotte teaches that proper dimensions of resin flow channels are known to be dependent upon variables including pressure, length, density of a fluid and other process variables (col 2 ln 35-59).  Heckrotte teaches that widths of resin flow channels may range from 0.3-1.2 inches (7.62 to 30.48 mm) (col 4 ln 18-30) and a height ranging from 0.36 inches to 0.076 inches (9.14 to 1.93 mm) (col 5 ln 65-66).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a channel having a width between 10-30 mm and a height between 5-9 mm through routine optimization of the flow cross section as taught by Heckrotte as the proper dimensions for the channel are determined from process variables.

Claims 3, 4, 18, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (Pub No 2008/0072527) in view of Gohier et al. (Pub No 2012/0289109) and Heckrotte et al. (PN 3428289) as applied to claims 1, 14 and 21 above, and further in view of Morrow (PN 5993184).
With regards to claims 3, 18 and 22, Kondo in view of Gohier and Heckrotte as applied to claims 1, 14 and 21 above teaches a backing plate and a lower mold part which together form a cavity for a composite part which is subjected to resin transfer molding and curing.  Kondo does not teach that the first or second backing plate comprises a recess for one or more magnets and a corresponding magnetic material in the lower mold part.
Morrow teaches an arrangement for fastening mold elements in a resin transfer molding assembly (Abstract, col 1 ln 12-44) in which opposing elements may be fastened by providing a magnet (24) in a recess in a first component that is positioned opposite a magnetic material (30) in a base element (Fig. 3, col 4 ln 14-22) which can be used in addition to other fastening elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use magnets in a recess of the backing plate with a corresponding magnetic material in the base of Kondo as fastening means for mold assembly as both Morrow and Kondo relate to fastening an assembly for resin transfer molding and curing presenting a reasonable expectation of success, and Kondo does not teach a specific means for fastening the backing plates prompting one of ordinary skill to look to related art.
With regards to claims 4, 19 and 23, the particular location of the magnet represents a mere rearrangement of parts without altering the function of the element presenting a case of prima facie obviousness in the absence of new or unexpected results.

Claims 1, 2, 5, 7-9, 12-17, 20, 21, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richers (DE 10 2011 082 664 A1, Machine Translation provided for citation) in view of Gohier et al. (Pub No 2012/0289109) and Heckrotte et al. (PN 3428289).
With regards to claims 1, 14, 21 and 26, Richers teaches a method of manufacturing a shear web for a wind turbine blade (¶ 0001) in which the shear web has a web body, a first foot flange at a first end and a second foot flange at a second end of the body (Fig. 6).  Richers teaches providing an elongated lower web mold part having a molding surface with a central portion that is substantially flat, a first downwardly extending molding surface portion at a first end and a second downwardly extending molding surface at a second end (Fig. 6).  Richers teaches arranging one or more fiber layers (53) on top of the elongated web body mold part and at least partly covering the first downwardly extending mold part, the central portion and the second downwardly extending mold part (Fig. 6 ¶ 0056-0062).  Richers teaches arranging a first backing plate (41) opposite the first downwardly extending molding surface portion and arranging a second backing plate (41’) opposite the second downwardly extending molding portion to create a cavity between the first and second backing plates and the lower web 
In a similar field of endeavor, Gohier teaches a method of forming a part comprising a substantially flat central body portion and a downwardly extending flanged foot at opposite ends (Fig. 2) through the use of assembly of a plurality of mold components (3, 4) to form a cavity into which a fiber material (1) (¶ 0035) is placed, covering the assembly with a vacuum bag (17), evacuating the cavity and introducing a resin (¶ 0038, identified by E in the figures), heating the resin to cure or polymerize the material (¶ 0039) and removing the component from the mold (¶ 0040).  Gohier teaches an advantageous method of resin infusion to ensure good degassing and a reduction in dry areas of the part following resin infusion (¶ 0043-0046) in which resin is infused through both opposite ends of the assembly from an outer surface of the mold portion adjacent both the flanged feet to the inner surface of the mold portion adjacent both flanged feet (Fig. 2) after which the resin will flow to the central body portion.  Similar to the backing plates opposing opposite flange feet of the component in Richers, Gohier teaches providing mold components backing opposite flange feet of the 
While Gohier does not teach a specific structure for providing access from the exterior of the mold to the interior as Gohier only demonstrates a cross section in which a passage exists, Heckrotte teaches that it was known in the art at the time the invention was effectively filed to provide a channel (4) from an exterior surface of a mold component to a distribution channel (6) along the interior molding surface in order to allow resin to adequately flow and fill a cavity in a transfer molding operation (Fig. 1-4, col 2 ln 14-59).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a gate and distribution channel on the mold plate elements of Richers in view of Gohier similar to Heckrotte as both relate to resin transfer molds presenting a reasonable expectation of success, and doing so utilizes a known means for introducing resin into a mold cavity in a transfer molding operation presenting application of a known improvement to a similar device yielding predictable results.
With regards to claims 2, 20 and 24, Richers teaches that the backing plate mold elements comprise two opposing lateral surfaces (any pair of opposing sides) and as taught by Heckrotte the channel or groove extends throughout the inner molding surface of the mold element which is between lateral sides not provided with a gate.
With regards to claim 5, Richers teaches that the shear web is I shaped (Fig. 6).
With regards to claim 7, Richers as seen in Fig. 6 teaches that the first and second downwardly extending surfaces diverge from a central longitudinal axis moving from right to left.
With regards to claim 8, Richers teaches further arranging a core material (51) such as balsawood or foamed polymer (¶ 0004) on top of the fiber layer (Fig. 6).
With regards to claim 9, Richers teaches retaining the fiber layers against the inner molding surfaces of the first and second backing plates (Fig. 6).
With regards to claim 12, Gohier teaches sealing with a vacuum bag (17) (Fig. 2).
With regards to claim 13, Richers teaches including wedge shaped inserts (46, 46’) at ends of the lower web part to provide gradual transitions from the flat portion to the flange portion (Fig. 6).
With regards to claims 15-17, Heckrotte teaches that proper dimensions of resin flow channels are known to be dependent upon variables including pressure, length, density of a fluid and other process variables (col 2 ln 35-59).  .

Claims 3, 4, 18, 19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richers (DE 10 2011 082 664 A1, Machine Translation provided for citation) in view of Gohier et al. (Pub No 2012/0289109) and Heckrotte et al. (PN 3428289) as applied to claims 1, 14 and 21 above, and further in view of Morrow (PN 5993184).
With regards to claims 3, 18 and 22, Richers in view of Gohier and Heckrotte as applied to claims 1, 14 and 21 above teaches a backing plate and a lower mold part which together form a cavity for a composite part which is subjected to resin transfer molding and curing and includes fastening means (42, 42’).  Richers does not teach that the first or second backing plate comprises a recess for one or more magnets and a corresponding magnetic material in the lower mold part.
Morrow teaches an arrangement for fastening mold elements in a resin transfer molding assembly (Abstract, col 1 ln 12-44) in which opposing elements may be fastened by providing a magnet (24) in a recess in a first component that 
With regards to claims 4, 19 and 23, the particular location of the magnet represents a mere rearrangement of parts without altering the function of the element presenting a case of prima facie obviousness in the absence of new or unexpected results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742